Citation Nr: 1312479	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to April 3, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to June 1949 and from September 1950 to December 1951.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, assigning a noncompensable (0 percent) evaluation, effective July 26, 2005.

In an April 2009 rating decision, the Veteran was awarded a 40 percent disability evaluation for bilateral hearing loss, effective April 3, 2009.  This resulted in a staged initial rating.  See Fenderson v. West, 12 Vet App 119, 125-26 (1999).  In a later dated later that month, the Veteran indicated that he was satisfied with the decision and wished to withdraw his appeal.  However, in May 2009, the Veteran filed a notice of disagreement with the April 2009 rating decision, indicating that he felt the 40 percent evaluation should apply to the entire appeals period.  In this regard, the Veteran has appealed the initial evaluation stage of July 26, 2005, to April 2, 2009.  In a February 2013 rating decision, the Veteran was awarded a 10 percent evaluation from July 26, 2005, to April 2, 2009.  The issue has therefore been recharacterized as reflected on the title page.

In January 2012, the Veteran withdrew a prior request to provide testimony at a hearing before the Board.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (2012).

In April 2012 and December 2012, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  These documents were likewise reviewed in conjunction with this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to February 20, 2008, the Veteran's bilateral hearing loss was characterized by level IV hearing loss in the right ear and level IV in the left ear.

2.  As of February 20, 2008, the Veteran's bilateral hearing loss was characterized by level VII hearing loss in the right ear and level VI in the left ear.


CONCLUSIONS OF LAW

1.  Prior to February 20, 2008, the schedular criteria for a disability rating in excess of 10 percent for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).

2.  From February 20, 2008, to April 2, 2009, the criteria for a 30 percent disability rating, but no more, for bilateral hearing loss were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's April 2012 and December 2012 remands, VA sought and obtained clarification from the Veteran's private audiologist concerning the numeric results of the audiometric testing at 1000, 2000, 3000, and 4000 Hertz  levels and the type of testing used to determine the Veteran's speech discrimination ability.  Thus VA has complied with the April 2012 and December 2012 remands instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

As noted in the introduction, the Veteran was originally granted service connection for bilateral hearing loss in an October 2006 rating decision.  At that time, his degree of hearing loss was found to be noncompensable.  Ultimately, that evaluation was increased to 10 percent, effective July 26, 2005, the date of his original claim, and to 40 percent, effective April 3, 2009, the date of the VA audiology examination.  See February 2013 and April 2009 rating decisions.  The Veteran has appealed this initial stage from July 26, 2005, to April 2, 2009.  As explained below, the Board finds that the current 10 percent evaluation is appropriate from July 26, 2005, to February 19, 2008, and a 30 percent evaluation is appropriate from February 20, 2008, to April 3, 2009, at which point the existing 40 percent evaluation begins.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  The rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Prior to February 20, 2008

VA treatment records describe the Veteran's hearing impairment of the right ear as "mild sloping to profound sensorineural hearing loss" and the left ear as "moderate sloping to profound missed hearing loss."  See April 2005 VA treatment record.  These treatment records do not include additional audiogram results.  Additionally, these records indicate that the Veteran used hearing aids in both ears.

The Veteran underwent an January 2006 VA examination in conjunction with this claim.  At that time his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
85
90
71
LEFT
50
70
70
75
66
Speech recognition was 80 percent in the right ear and 76 percent in the left ear.  The Veteran reported experiencing difficulty in all listening environments.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)(finding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results).

Under Table VI, the both ears are assigned Roman numeral "IV."  Under Table VII, if the poorer ear is rated IV and the better ear is rated IV, then a 10 percent rating is warranted.  See 38 C.F.R. § 4.85.  

Specific provisions are in effect for "exceptional patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Neither of these patterns is shown.

In his August 2007 Notice of Disagreement, the Veteran stated that his hearing loss prevented him from hearing simple things like the doorbell, car horns, and television even with his hearing aids.  Without his hearing aids, he was unable to hear his wife from inches away.

Based on the above, the Board finds that the Veteran's bilateral hearing loss warrants no more than the currently assigned 10 percent evaluation prior to February 20, 2008.  This 10 percent evaluation is based on the audiometric results found at the time of the January 2006 VA examination.  A single level increase in both ears or a two level increase in either ear would be necessary to warrant the next higher evaluation of 20 percent evaluation, but hearing loss at that level is not reflected in the record.  Therefore, entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to February 20, 2008, is not warranted.

From February 20, 2008, to April 2, 2009

On February 20, 2008, the Veteran underwent a private audiological evaluation.  At that time his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65
85
95
78
LEFT
65
70
75
85
74

Speech discrimination was 88 percent bilaterally using the NU-6 test, not the Maryland CNC.  While these results are noted, they are not sufficient because only a Maryland CNC speech discrimination test can be used for evaluation and rating purposes.  However, the Board notes that the pure tone threshold averages are sufficient to qualify as an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  As such, these records can be evaluated under Table VIA despite the lack of a Maryland CNC speech discrimination test.

Under Table VIA, the right ear is assigned Roman numeral "VII" and the left ear assigned Roman numeral "VI."  Under Table VII, if the poorer ear is rated VII and the better ear is rated VI, then a 30 percent rating is warranted.  See 38 C.F.R. § 4.85.  Thus, this February 2008 private audiogram is sufficient to warrant an increased evaluation from that date forward.

The objective evidence of record indicates that the hearing loss recorded as of February 20, 2008, warrants a 30 percent disability evaluation, not the currently assigned 10 percent.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This 30 percent evaluation is based on the audiometric results found at the time of the February 2008 private audiogram.  The next higher evaluation of 40 percent, however, is not warranted.  A single level increase in either ear would be necessary to warrant the next higher evaluation of 40 percent evaluation, but hearing loss at that level is not reflected in the record.  Therefore, entitlement to an evaluation of 30 percent, but no more, for bilateral hearing loss as of February 20, 2008, is warranted.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the hearing impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

The Board has also considered whether a claim for a total rating based on individual unemployability, due to service-connected disability (TDIU) has been raised.  A TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the record does not suggest and the Veteran does not allege that his hearing loss has rendered him unemployable.  Indeed, the Veteran has specifically stated that he was satisfied with the 40 percent disability evaluation and has not sought a higher evaluation on a  schedular, extraschedular, or TDIU basis.  Thus, the issue of TDIU has not been raised and no further discussion is necessary.


ORDER

Prior to February 20, 2008, a disability rating in excess of 10 percent for bilateral hearing loss is denied.

From February 20, 2008, to April 2, 2009, the criteria for a 30 percent disability rating, but no more, for bilateral hearing loss is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


